Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

among

ATLAS ENERGY GROUP, LLC

and

THE LENDERS NAMED ON SCHEDULE A HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I DEFINITIONS      1      Section 1.01 Definitions     
1      Section 1.02 Registrable Securities      3    Article II REGISTRATION
RIGHTS      3      Section 2.01 Shelf Registration      3      Section 2.02
Piggyback Registration      4      Section 2.03 Underwritten Offering      5   
  Section 2.04 Further Obligations      5      Section 2.05 Cooperation by
Holders      8      Section 2.06 Restrictions on Public Sale by Holders of
Registrable Securities      8      Section 2.07 Expenses      8     
Section 2.08 Indemnification      8      Section 2.09 Rule 144 Reporting      10
     Section 2.10 Transfer or Assignment of Registration Rights      10     
Section 2.11 Limitation on Subsequent Registration Rights      10    Article III
MISCELLANEOUS      10      Section 3.01 Communications      10      Section 3.02
Binding Effect      11      Section 3.03 Assignment of Rights      11     
Section 3.04 Recapitalization, Exchanges, Etc. Affecting Units      11     
Section 3.05 Aggregation of Registrable Securities      11      Section 3.06
Specific Performance      11      Section 3.07 Counterparts      12     
Section 3.08 Governing Law, Submission to Jurisdiction      12      Section 3.09
Waiver of Jury Trial      12      Section 3.10 Entire Agreement      12     
Section 3.11 Amendment      12      Section 3.12 No Presumption      12     
Section 3.13 Obligations Limited to Parties to Agreement      12     
Section 3.14 Interpretation      13    Schedule A — Lender Name; Notice and
Contact Information      18   

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of April 27, 2016 (this
“Agreement”) is entered into by and among ATLAS ENERGY GROUP, LLC, a Delaware
limited liability company (the “Company”), and each of the Persons set forth on
Schedule A hereto (the “Lenders”).

WHEREAS, this Agreement is made in connection with the issuance of warrants
(“Warrants”) to purchase Common Units of the Company made pursuant to that
certain Second Lien Credit Agreement, dated as of March 30, 2016 (the date of
such closing, the “Closing Date”), by and among New Atlas Holdings, LLC, a
Delaware limited liability company, the Company and the Lenders (the “Credit
Agreement”); and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Lenders pursuant to the Credit
Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close.

“Closing Date” has the meaning set forth in the Recitals of this Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” shall have the meaning specified in the LLC Agreement.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Credit Agreement” has the meaning set forth in the Recitals of this Agreement.

“Effective Date” means the date of effectiveness of any Registration Statement.

“Effectiveness Period” has the meaning specified in Section 2.01(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Holder” means the record holder of any Registrable Securities.

“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(q).

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

“Lenders” has the meaning set forth in the introductory paragraph of this
Agreement.

 

1



--------------------------------------------------------------------------------

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Company, as amended from time to time.

“Losses” has the meaning specified in Section 2.08(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“NYSE” means the New York Stock Exchange.

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

“Other Holder” has the meaning specified in Section 2.02(a).

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Piggyback Notice” has the meaning specified in Section 2.02(a).

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

“Piggyback Registration” has the meaning specified in Section 2.02(a).

“PIK Common Units” means any additional Common Units issued by the Company to
the Lenders as in-kind interest payments pursuant to the terms of the Credit
Agreement.

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

“Record Date” has the meaning specified in the LLC Agreement.

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

“Registrable Securities” means the Common Units issuable upon conversion of the
Warrants and the PIK Common Units, all of which are subject to the rights
provided herein until such time as such securities cease to be Registrable
Securities pursuant to Section 1.02.

“Registration Expenses” has the meaning specified in Section 2.07(a).

“Registration Statement” has the meaning specified in Section 2.01(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified in Section 2.07(a).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

“Selling Holder Indemnified Persons” has the meaning specified in
Section 2.08(a).

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Warrant” has the meaning set forth in the Recitals of this Agreement.

 

2



--------------------------------------------------------------------------------

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security upon the earliest to occur of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been disposed of (excluding transfers or assignments by
a Holder to an Affiliate or to another Holder or any of its Affiliates or to any
assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, (c) when such
Registrable Security is held by the Company or one of its direct or indirect
subsidiaries and (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.10.
In addition, a Holder will cease to have rights to require registration of any
Registrable Securities held by that Holder under this Agreement on the later of
(i) the earlier of (x) the fourth anniversary of the date on which all of such
Holder’s Warrants have been exercised for Common Units and (y) the tenth
anniversary of the date hereof and (ii) the earlier of (x) the date on which
such Holder is no longer an “affiliate” as such term is defined in Rule 144
promulgated under the Securities Act and (y) the tenth anniversary of the date
hereof.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration. If the Company shall receive from any Holder, on or at
any time after the date ninety (90) days after the Closing Date, a written
request that the Company file a registration statement with respect to any of
such Holder’s Registrable Securities, the Company shall, within ninety (90) days
of receipt, use its commercially reasonable efforts to (i) prepare and file an
initial registration statement under the Securities Act to permit the public
resale of Registrable Securities from time to time as permitted by Rule 415 (or
any similar provision adopted by the Commission then in effect) of the
Securities Act (a “Registration Statement”) and (ii) cause such initial
Registration Statement to become effective no later than one hundred twenty
(120) days after the receipt of such notice. The Company will use its
commercially reasonable efforts to cause any such initial Registration Statement
filed pursuant to this Section 2.01(a) to be continuously effective under the
Securities Act, with respect to any Holder, until the earliest to occur of the
following: (A) the date on which all Registrable Securities covered by the
Registration Statement have been distributed in the manner set forth and as
contemplated in such Registration Statement, (B) the date on which there are no
longer any Registrable Securities outstanding and (C) the tenth anniversary of
the date hereof (in each case of clause (A), (B) or (C), the “Effectiveness
Period”). A Registration Statement filed pursuant to this Section 2.01(a) shall
be on such appropriate registration form of the Commission as shall be selected
by the Company; provided that, if the Company is then eligible, it shall file
such Registration Statement on Form S-3. A Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Registration Statement, in the light of
the circumstances under which a statement is made). As soon as practicable
following the date that a Registration Statement becomes effective, but in any
event within three (3) Business Days of such date, the Company shall provide the
Holders with written notice of the effectiveness of a Registration Statement.

If the Holders receive PIK Common Units subsequent to the effectiveness of an
initial Registration Statement, any Holder may request that the Company file an
additional Registration Statement with respect to such additional Registrable
Securities; provided, that the Company shall not be required to file such an
additional Registration Statement unless at least $1 million of incremental
Registrable Securities are proposed to be included (determined by multiplying
the number of Registrable Securities owned by the average of the closing price
on the NYSE, OTC Bulletin Board, Pink OTC Markets or any similar interdealer
quotation system if the Company is not listed on the NYSE, for the Common Units
for the ten trading days preceding the date of such notice); provided, further,
that the Company shall not be required to file more than three (3) Registration
Statements in the aggregate pursuant to this Section 2.01(a).

If the Company is a WKSI and permitted to add additional Registrable Securities
to an effective Registration Statement, it may do so to satisfy its obligations
under this Section 2.01(a) in lieu of filing a separate Registration Statement.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use

 

3



--------------------------------------------------------------------------------

of any prospectus which is a part of such Registration Statement (in which event
the Selling Holder shall suspend sales of the Registrable Securities pursuant to
such Registration Statement) if (i) the Company is pursuing an acquisition,
merger, reorganization, disposition or other similar transaction and the Company
determines in good faith that the Company’s ability to pursue or consummate such
a transaction would be materially and adversely affected by any required
disclosure of such transaction in such Registration Statement or (ii) the
Company has experienced some other material non-public event, the disclosure of
which at such time, in the good faith judgment of the Company, would materially
and adversely affect the Company; provided, however, that in no event shall the
Selling Holders be suspended from selling Registrable Securities pursuant to
such Registration Statement for a period that exceeds forty-five
(45) consecutive days or an aggregate of sixty (60) days in any 180-day period
or ninety (90) days in any 365-day period. Upon disclosure of such information
or the termination of the condition described above, the Company shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in such Registration Statement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other actions necessary or
appropriate to permit registered sales of Registrable Securities as contemplated
in this Agreement.

Section 2.02 Piggyback Registration.

(a) Participation. If on or at any time after the date ninety (90) days after
the Closing Date the Company proposes to file (i) a Registration Statement on a
form which would permit the registration of Registrable Securities (other than a
Registration Statement on Form S-4 or S-8) for purposes of registering the offer
and sale of Common Units by the Company or on behalf of any other Persons who
have or have been granted registration rights (“Other Holders”) or (ii) a
prospectus supplement relating to the sale of Common Units pursuant to an
effective “automatic” registration statement, so long as the Company is a WKSI
at such time or, whether or not the Company is a WKSI, so long as the
Registrable Securities were previously included in the underlying shelf
Registration Statement or are included on an effective Registration Statement,
or in any case in which Holders may participate in such offering without the
filing of a post-effective amendment, in each case, for the sale of Common Units
in an Underwritten Offering (including an Underwritten Offering undertaken
pursuant to Section 2.03), then the Company shall give not less than three
Business Days’ notice (including, but not limited to, notification by electronic
mail) (the “Piggyback Notice”) of such proposed Underwritten Offering to each
Holder (together with its Affiliates) and such Piggyback Notice shall offer such
Holder the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as such Holder
may request in writing (a “Piggyback Registration. Each Piggyback Notice shall
be provided to Holders by 9:00 a.m. New York City time on a Business Day
pursuant to Section 3.01. Each such Holder will have two Business Days (or one
Business Day in connection with any overnight or bought Underwritten Offering)
after such Piggyback Notice has been delivered to request in writing the
inclusion of Registrable Securities in the Underwritten Offering for Other
Holders. If no request for inclusion from a Holder is received within the
specified time, such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Company shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(1) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (2) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the Company
of such withdrawal at least one Business Day prior to the time of pricing of
such Underwritten Offering. Any Holder may deliver written notice (a “Piggyback
Opt-Out Notice”) to the Company requesting that such Holder not receive notice
from the Company of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Piggyback Opt-Out Notice in writing.
Following receipt of a Piggyback Opt-Out Notice from a Holder (unless
subsequently revoked), the Company shall not be required to deliver any notice
to such Holder pursuant to this Section 2.02(a) and such Holder shall no longer
be entitled to participate in Underwritten Offerings pursuant to this
Section 2.02(a), unless such Piggyback Opt-Out Notice is revoked by such Holder.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering advise the Company that the
total amount of Registrable Securities that the Selling Holders and any Other
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Units offered or the market for the Common
Units in any material respect, then the Common Units to be included in such
Underwritten Offering shall include (i) first, all securities proposed to be
offered by the Company and (ii) second, only the number of Registrable
Securities proposed to be included by the Selling Holders and Other Holders that
such Managing Underwriter or Underwriters advise the Company can be sold without
having such adverse effect, with such number to be allocated pro rata among the
Selling Holders and the Other Holders who have

 

4



--------------------------------------------------------------------------------

requested such Underwritten Offering or participation in the Piggyback
Registration (based, for each such Selling Holder or Other Holder, on the
percentage derived by dividing (A) the number of Common Units proposed to be
sold by such Selling Holder or such Other Holder in such offering by (B) the
aggregate number of Common Units proposed to be sold by all Selling Holders and
all Other Holders in the Piggyback Registration).

Section 2.03 Underwritten Offering.

(a) S-3 Registration. In the event that any of the Holders elect to dispose of
Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and reasonably expect gross proceeds of at least
$25 million (determined by multiplying the number of Registrable Securities
owned by the average of the closing price on the NYSE, OTC Bulletin Board, Pink
OTC Markets or any similar interdealer quotation system if the Company is not
listed on the NYSE, for the Common Units for the ten trading days preceding the
date of such notice) from such Underwritten Offering (together with any
Registrable Securities to be disposed of by a Selling Holder who has elected to
participate in such Underwritten Offering pursuant to Section 2.02), the Company
shall, at the request of such Selling Holder(s), enter into an underwriting
agreement in a form as is customary in Underwritten Offerings of securities by
the Company with the Managing Underwriter or Underwriters selected by the
Company, which shall include, among other provisions, indemnities to the effect
and to the extent provided in Section 2.08, and shall take all such other
reasonable actions as are requested by the Managing Underwriter in order to
expedite or facilitate the disposition of such Registrable Securities; provided,
however, that the Company shall have no obligation to facilitate or participate
in, including entering into any underwriting agreement, more than an aggregate
of three (3) Underwritten Offerings or one (1) Underwritten Offering in any
twelve-month period requested by the Holders; provided, further, that if the
Company is conducting or actively pursuing a securities offering with
anticipated offering proceeds of at least $25 million (other than in connection
with any at-the-market offering or similar continuous offering program), then
the Company may suspend such Selling Holder’s right to require the Company to
conduct an Underwritten Offering on such Selling Holder’s behalf pursuant to
this Section 2.03; provided, however, that the Company may only suspend such
Selling Holder’s right to require the Company to conduct an Underwritten
Offering pursuant to this Section 2.03 once in any six month period.

(b) General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Company shall enter shall contain such representations,
covenants, indemnities (subject to Section 2.08) and other rights and
obligations as are customary in Underwritten Offerings of securities by the
Company. No Selling Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Selling Holder’s
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its behalf, its intended method
of distribution and any other representation required by law. If any Selling
Holder disapproves of the terms of an Underwritten Offering contemplated by this
Section 2.03, such Selling Holder may elect to withdraw therefrom by notice to
the Company and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one Business Day prior to the time of pricing
of such Underwritten Offering to be effective. No such withdrawal or abandonment
shall affect the Company’s obligation to pay Registration Expenses.

Section 2.04 Further Obligations. In connection with its obligations under this
Article II, the Company will:

(a) promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Company in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
such Underwritten Offering, the Company shall use its commercially reasonable
efforts to include such information in such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder

 

5



--------------------------------------------------------------------------------

with respect to such information prior to filing such Registration Statement or
such other registration statement and the prospectus included therein or any
supplement or amendment thereto, and (ii) such number of copies of such
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(d) if applicable, use its commercially reasonable efforts to promptly register
or qualify the Registrable Securities covered by any Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to a Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to any such Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to, as promptly as practicable, amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is reasonably
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished, upon request, (i) an opinion of counsel for
the Company addressed to the underwriters, dated the date of the closing under
the applicable underwriting agreement and (ii) a “comfort” letter addressed to
the underwriters, dated the pricing date of such Underwritten Offering and a
letter of like kind dated the date of the closing under the applicable
underwriting agreement, in each case, signed by the independent public
accountants who have certified the Company’s financial statements included or
incorporated by reference into the applicable Registration Statement, and each
of the opinion and the “comfort” letter shall be in customary form and covering
substantially the same matters with respect to such Registration Statement (and
the prospectus and any prospectus supplement) as have been customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Company and such
other matters as such underwriters may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

(j) make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Company need not disclose any non-public information to any such representative
unless and until such representative has entered into a confidentiality
agreement with the Company;

 

6



--------------------------------------------------------------------------------

(k) use its commercially reasonable efforts to cause all Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
the Company are then listed;

(l) use its commercially reasonable efforts to cause Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by any Registration Statement not later than the Effective Date of such
Registration Statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of Registrable Securities
(including making appropriate officers of the Company available to participate
in customary marketing activities); provided, however, that the officers of the
Company shall not be required to dedicate an unreasonably burdensome amount of
time in connection with any roadshow and related marketing activities for any
Underwritten Offering;

(o) if reasonably requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(p) if reasonably required by the Company’s transfer agent, the Company shall
promptly deliver any authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to transfer such
Registrable Securities without legend upon sale by the Holder of such
Registrable Securities under the Registration Statement; and

(q) if any Holder could reasonably be deemed to be an “underwriter,” as defined
in Section 2(a)(11) of the Securities Act, in connection with the Registration
Statement and any amendment or supplement thereof (a “Holder Underwriter
Registration Statement”), then the Company will reasonably cooperate with such
Holder in allowing such Holder to conduct customary “underwriter’s due
diligence” with respect to the Company and satisfy its obligations in respect
thereof. In addition, at any Holder’s request, the Company will furnish to such
Holder, on the date of the effectiveness of the Holder Underwriter Registration
Statement and thereafter from time to time on such dates as such Holder may
reasonably request (provided that such request shall not be more frequently than
on an annual basis unless such Holder is offering Registrable Securities
pursuant to a Holder Underwriter Registration Statement), (i) a “comfort”
letter, dated such date, from the Company’s independent certified public
accountants in form and substance as has been customarily given by independent
certified public accountants to underwriters in Underwritten Offerings of
securities by the Company, addressed to such Holder, (ii) an opinion, dated as
of such date, of counsel representing the Company for purposes of the Holder
Underwriter Registration Statement, in form, scope and substance as has been
customarily given in Underwritten Offerings of securities by the Company,
including standard “10b-5” negative assurance for such offerings, addressed to
such Holder and (iii) a standard officer’s certificate from the chief executive
officer or chief financial officer, or other officers serving such functions, of
the Company addressed to the Holder, as has been customarily given by such
officers in Underwritten Offerings of securities by the Company. The Company
will also use its reasonable efforts to provide legal counsel to such Holder
with an opportunity to review and comment upon any such Holder Underwriter
Registration Statement, and any amendments and supplements thereto, prior to its
filing with the Commission.

Notwithstanding anything to the contrary in this Section 2.04, the Company will
not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Company to name any Holder as an underwriter (as defined
in Section 2(a)(11) of the Securities Act), and such Holder does not consent
thereto, then such Holder’s Registrable Securities shall not be included on the
applicable Registration Statement and the Company shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Company at the time such Holder’s consent is sought.

 

7



--------------------------------------------------------------------------------

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (f) of this Section 2.04, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (f)
of this Section 2.04 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will, or will request the Managing
Underwriter or Managing Underwriters, if any, to deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

Section 2.05 Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in a Registration Statement or in an
Underwritten Offering pursuant to Section 2.03(a) who has failed to timely
furnish such information that the Company determines, after consultation with
its counsel, is reasonably required in order for any registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities participating in an Underwriting Offering
included in a Registration Statement agrees to enter into a customary letter
agreement with underwriters providing that such Holder will not effect any
public sale or distribution of Registrable Securities during the forty-five
(45) calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the Commission with respect to the pricing of such
Underwritten Offering; provided, however, that (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the Company or the officers, directors
or any other Affiliate of the Company on whom a restriction is imposed and
(ii) the restrictions set forth in this Section 2.06 shall not apply to any
Registrable Securities that are included in such Underwritten Offering by such
Holder.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Company’s performance
under or compliance with this Agreement to effect the registration of
Registrable Securities on a Registration Statement pursuant to Section 2.01, a
Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including, without limitation, all registration, filing, securities exchange
listing and NYSE fees, all registration, filing, qualification and other fees
and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, and the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions and transfer taxes
allocable to the sale of the Registrable Securities.

(b) Expenses. The Company will pay all reasonable Registration Expenses, as
determined in good faith, in connection with a shelf Registration, a Piggyback
Registration or an Underwritten Offering, whether or not any sale is made
pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.08, the Company shall not be
responsible for professional fees (including legal fees) incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

Section 2.08 Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its directors, officers,
managers, partners, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, managers, partners, employees or agents
(collectively, the “Selling Holder Indemnified Persons”), against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact (in
the case of any prospectus, in light of the circumstances under which such
statement is made)

 

8



--------------------------------------------------------------------------------

contained in (which, for the avoidance of doubt, includes documents incorporated
by reference in) the applicable Registration Statement or other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereof, or any free writing prospectus relating thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending or resolving any such Loss or actions or
proceedings; provided, however, that the Company will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Selling Holder Indemnified
Person in writing specifically for use in the applicable Registration Statement
or other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder Indemnified Person, and shall
survive the transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, who, directly or indirectly, controls the Company
within the meaning of the Securities Act or of the Exchange Act to the same
extent as the foregoing indemnity from the Company to the Selling Holders, but
only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in a
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereto or any free writing
prospectus relating thereto; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08(c) except to the extent
that the indemnifying party is materially prejudiced by such failure. In any
action brought against any indemnified party, it shall notify the indemnifying
party of the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
satisfactory to the indemnified party or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party, or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnifying party
shall settle any action brought against any indemnified party with respect to
which such indemnified party may be entitled to indemnification hereunder
without the consent of the indemnified party, unless the settlement thereof
imposes no liability or obligation on, includes a complete and unconditional
release from liability of, and does not contain any admission of wrongdoing by,
the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative

 

9



--------------------------------------------------------------------------------

intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act (or any
similar provision then in effect), at all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Company that
it has complied with the reporting requirements of Rule 144 under the Securities
Act (or any similar provision then in effect) and (ii) unless otherwise
available via the Commission’s EDGAR filing system, to such Holder forthwith
upon request a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities under this Article II may be
transferred or assigned by each Holder to one or more transferees or assignees
of Registrable Securities or securities convertible into Registrable Securities;
provided, however, that (a) unless any such transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Holder, the amount of Registrable Securities or securities convertible
into Registrable Securities, as applicable, transferred or assigned to such
transferee or assignee shall represent at least $1 million of Registrable
Securities (determined by multiplying the number of Registrable Securities owned
by the average of the closing price on the NYSE, OTC Bulletin Board, Pink OTC
Markets or any similar interdealer quotation system if the Company is not listed
on the NYSE, for the Common Units for the ten trading days preceding the date of
such notice), (b) the Company is given written notice prior to any said transfer
or assignment, stating the name and address of each such transferee or assignee
and identifying the securities with respect to which such registration rights
are being transferred or assigned and (c) each such transferee or assignee
assumes in writing responsibility for its portion of the obligations of such
transferring Holder under this Agreement.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities or securities
convertible into Registrable Securities, as applicable, enter into any agreement
with any current or future holder of any securities of the Company that would
allow such current or future holder to require the Company to include securities
in any registration statement filed by the Company for Other Holders on a basis
other than pari passu with, or expressly subordinate to, the piggyback rights of
the Holders of Registrable Securities hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
personal delivery or (in the case of any notice given by the Company to the
Lenders) email to the following addresses:

(a) If to the Lenders, to the addresses set forth on Schedule A, with a copy to
(which shall not constitute notice):

 

10



--------------------------------------------------------------------------------

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: J. Michael Chambers

Email: michael.chambers@lw.com

(b) If to the Company:

Atlas Energy Group, LLC

1000 Commerce Dr., Suite 400

Pittsburgh, PA 15275

Fax: 215-405-3882

Attention: Jeffrey Slotterback

Email: JSlotterback@atlasenergy.com

with a copy to (which shall not constitute notice):

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston TX 77002

Attention: Douglas V. Getten

                 R. William Burns

Facsimile: (713) 353-2574

Email: douggetten@paulhastings.com

or to such other address as the Company or the Lenders may designate to each
other in writing from time to time or, if to a transferee or assignee of the
Lenders or any transferee or assignee thereof, to such transferee or assignee at
the address provided pursuant to Section 2.10. All notices and communications
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; upon actual receipt if sent by certified or registered
mail, return receipt requested, or regular mail, if mailed; upon actual receipt
of the facsimile or email copy, if sent via facsimile or email; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.

Section 3.02 Binding Effect. This Agreement shall be binding upon the Company,
each of the Lenders and their respective successors and permitted assigns,
including subsequent Holders of Registrable Securities to the extent permitted
herein. Except as expressly provided in this Agreement, this Agreement shall not
be construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

Section 3.03 Assignment of Rights. Except as provided in Section 2.10, neither
this Agreement nor any of the rights, benefits or obligations hereunder may be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of the other party.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting Units. The provisions
of this Agreement shall apply to the full extent set forth herein with respect
to any and all units of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations, pro rata distributions of units and the like occurring after
the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 

11



--------------------------------------------------------------------------------

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

Section 3.08 Governing Law, Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Section 3.09 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 3.10 Entire Agreement. This Agreement, the Credit Agreement and the
other agreements and documents referred to herein are intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or in the Credit Agreement with respect to the rights
granted by the Company or any of its Affiliates or the Lenders or any of their
respective Affiliates set forth herein or therein. This Agreement, the Credit
Agreement and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Company and the Holders of a majority of the outstanding
Registrable Securities or securities convertible into Registrable Securities, as
applicable; provided, however, that no such amendment shall adversely affect the
rights of any Holder hereunder without the consent of such Holder. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by the Company or any Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which such amendment, supplement, modification, waiver or consent
has been made or given.

Section 3.12 No Presumption. This Agreement has been reviewed and negotiated by
sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 3.13 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Lenders, the Selling Holders, their respective
permitted assignees and the Company shall have any obligation hereunder and
that, notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer,

 

12



--------------------------------------------------------------------------------

employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of such Persons or any of their respective assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of such Persons or their respective permitted
assignees under this Agreement or any documents or instruments delivered in
connection herewith or for any claim based on, in respect of or by reason of
such obligation or its creation, except, in each case, for any assignee of any
Purchaser or a Selling Holder hereunder.

Section 3.14 Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Company has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Company unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Purchaser, such action shall be in such
Purchaser’s sole discretion, unless otherwise specified in this Agreement. If
any provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

[Remainder of Page Left Intentionally Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

ATLAS ENERGY GROUP, LLC, as Parent   By:  

/s/ Jeffrey M. Slotterback

  Name:   Jeffrey M. Slotterback   Title:   Chief Financial Officer and    
Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

RIVERSTONE CREDIT PARTNERS, L.P., as Administrative Agent and as Lender By: RCP
F1 GP, L.P., its general partner By: RCP F1 GP, L.L.C., its general partner By:
 

/s/ Christopher A. Abbate

Name:   Christopher A. Abbate Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

AEG ASSET MANAGEMENT, LLC, as a Lender By:  

/s/ Jonathan Z. Cohen

Name:   Jonathan Z. Cohen Title:   Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

THE LEON AND TOBY COOPERMAN FAMILY FOUNDATION, as a Lender By:  

/s/ Leon G. Cooperman

Name:   Leon G. Cooperman Title:   Trustee

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

Lender Name; Notice and Contact Information

 

Lender

  

Contact Information

Riverstone Credit Partners, L.P.   

712 Fifth Avenue

36th Floor

New York, New York 10019

Attn: Christopher Abbate

Phone: (212) 271-2942

Fax: (212) 993-0077

AEG Asset Management, LLC   

1000 Commerce Dr., Suite 400

Pittsburgh, PA 15275

Fax: 215-405-3882

Attention: Johnathan Z. Cohen

The Leon and Toby Cooperman Family Foundation   

P.O. Box 2369

Clifton, NJ 07015-2369

Phone: (973) 778-8885